    

EXHIBIT 10.1
Federal Signal Corporation
2015 Executive Incentive Compensation Plan
Nonqualified Stock Option Award Agreement
You have been selected to be a Participant in the Federal Signal Corporation
2015 Executive Incentive Compensation Plan (the “Plan”), as specified below:
Participant:
_______________________________________________________
 

Date of Grant:
_______________________________________________________
 

Date of Expiration:
_______________________________________________________
 

Number of Options:
_______________________________________________________
 

Exercise Price:
_______________________________________________________
 

Vesting Schedule:
_______________________________________________________
 

 
_______________________________________________________
 

 
_______________________________________________________
 

--------------------------------------------------------------------------------

This document constitutes part of the prospectus covering
securities that have been registered under the Securities Act of 1933.

--------------------------------------------------------------------------------

THIS AWARD AGREEMENT, effective as of the Date of Grant set forth above,
represents the grant of nonqualified stock options (the “Options”) by Federal
Signal Corporation, a Delaware corporation (the “Company”), to the Participant
named above, pursuant to the provisions of the Plan.
The Plan provides a complete description of the terms and conditions governing
the Options. If there is any inconsistency between the terms of this Award
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Award Agreement. All capitalized terms
shall have the meanings ascribed to them in the Plan, unless specifically set
forth otherwise herein. The parties hereto agree as follows:
1.Grant of Stock Options. The Company hereby grants to the Participant the
number of Options set forth above to purchase the number of shares of Company
common stock (“Shares”) set forth above, at the stated Exercise Price, which is
one hundred percent (100%) of the closing market value of a Share on the Date of
Grant, in the manner and subject to the terms and conditions of the Plan and
this Award Agreement. Subject to Section 11 herein, each Option shall be
exercisable into one Share.
2.    Exercise of Stock Options. Except as hereinafter provided, the Participant
may exercise these Options at any time after the Date of Grant, and according to
the vesting schedule set forth above, provided that no exercise may occur
subsequent to the close of business on the Date of Expiration.
These Options may be exercised in whole or in part, but not for less than one
hundred (100) Shares at any one time, unless fewer than one hundred (100) Shares
then remain subject to the Options, and the Options are then being exercised as
to all such remaining Shares.

1
NQSO US
2015 Plan

--------------------------------------------------------------------------------

    

3.    Option Period/ Limitations on Exercise. Except as set otherwise set forth
in this Award Agreement, the Participant must exercise all rights under this
Award Agreement prior to the tenth anniversary of the Date of Grant (i.e., the
Options will expire upon the tenth anniversary). The Participant may sell the
Shares acquired via these Options at any time, subject to Company policy on
insider trading and stockholding requirements.
4.    Termination of Employment by Death. In the event the employment of the
Participant is terminated by reason of death, all outstanding Options not yet
vested shall become immediately fully vested and, along with all previously
vested Options, shall remain exercisable at any time prior to their expiration
date, or for one (1) year after the date of death, whichever period is shorter,
by such person or persons as shall have been named as the Participant’s
beneficiary, or by such persons that have acquired the Participant’s rights
under the Options by will or by the laws of descent and distribution.
5.    Termination of Employment by Disability. In the event the employment of
the Participant is terminated by reason of Disability, all outstanding Options
not yet vested shall become immediately fully vested and, along with all
previously vested Options, shall remain exercisable at any time prior to their
expiration date, or for one (1) year after the date that the Committee
determines the definition of Disability to have been satisfied, whichever period
is shorter. For purposes of this Award Agreement, Disability shall have the
meaning ascribed to such term in the Participant’s governing long-term
disability plan, or if no such plan exists, at the discretion of the Committee.
6.    Termination of Employment by Retirement. In the event the employment of
the Participant is terminated by reason of Participant’s retirement on terms and
conditions authorized in writing by the Committee, the Committee may exercise
its discretion at or near the Participant’s retirement date to provide that some
or all outstanding Options not yet vested are immediately fully vested and,
along with all previously vested Options, remain exercisable at any time prior
to their expiration date, or for five (5) years after the date of retirement,
whichever period is shorter. In exercising its discretion under this Section 6,
the Committee shall consider whether the Participant: (1) remained employed in
good standing with the Company through the Participant’s retirement date; (2)
provided reasonable written notice to the Company of the Participant’s intention
to retire of no less than twelve weeks; (3) materially breached any statutory,
contractual, or common law duties owed to Company or any material Company
Policy, including but not limited to post-employment non-competition,
non-solicitation and confidentiality obligations; and (4) failed in good faith
to provide to and perform for Company all reasonably requested duties and
responsibilities in connection with the transition of the Participant’s duties
and responsibilities. In exercising its discretion, the Committee shall also
consider: (1) the financial status of the Company; (2) Company performance: (3)
Company stock performance; and (4) where appropriate, input from Company
management. In the event the Committee does not so exercise its discretion, the
Participant’s termination from employment shall be considered a termination of
employment for other reasons and vesting and exercising shall be governed by
Section 7 of this Award Agreement.
7.    Termination of Employment for Other Reasons. If the employment of the
Participant shall terminate for any reason other than the reasons set forth in
Sections 4, 5 or 6 herein, all previously vested Options shall remain
exercisable for a period of three months from the effective date of termination.
For the avoidance of doubt, termination of employment on account of a
Divestiture of a Business Segment shall result in the Options remaining
exercisable for a period of three months from the Divestiture Date. The portion
of the Options not yet vested as of the date of termination (after first taking
into account the accelerated vesting provisions of Sections 4, 5, 6, and 9)
shall be forfeited. The transfer of employment of the Participant between the
Company and any affiliate or subsidiary (or between affiliates and/or
subsidiaries) shall not be deemed a termination of employment for purposes of
this Award Agreement.
For the avoidance of doubt, in instances involving the termination of the
Participant’s employment, the reason for the termination of the Participant’s
employment (i.e., death, disability, retirement, for other reasons, or
divestiture of business segment) shall control the vesting and exercising
implications. For example, the Participant’s death or Disability following the
Participant’s termination of employment by reason of retirement shall not impact
the vesting or exercising of Options which shall continue to be governed by
Section 6.

2
NQSO US
2015 Plan

--------------------------------------------------------------------------------

    

8.    Change-in-Control. In the event the Participant is employed by the Company
or its subsidiaries on a Change-in-Control, the Participant’s right to exercise
these Options shall become immediately fully vested as of the first date that
the definition of Change-in-Control has been fulfilled, and shall remain as such
for the remaining term of the Options, subject to the terms of the Plan.
9.    Acceleration of Vesting of Options in the Event of Divestiture of Business
Segment. In the event that the “Business Segment” (as that term is defined in
this Section below) in which the Participant is primarily employed as of the
“Divestiture Date” (as that term is defined in this Section below) is the
subject of a “Divestiture of a Business Segment” (as that term is defined in
this Section below), and such divestiture results in the termination of the
Participant’s employment with the Company and its subsidiaries for any reason,
the Participant’s right to exercise the Options subject to this Award Agreement
shall immediately vest and the Options shall become immediately exercisable as
of the Divestiture Date as to that portion of these Options that are not vested
and exercisable as of such date.
For purposes of this Award Agreement, the term “Business Segment” shall mean a
business line which the Company treats as a separate operating segment under the
segment reporting rules under generally accepted accounting principles as used
in the United States, which currently includes the following: Safety and
Security Systems Group, Fire Rescue Group, and Environmental Solutions Group.
Likewise, the term “Divestiture Date” shall mean the date that a transaction
constituting a Divestiture of a Business Segment is finally consummated.


For purposes of this Award Agreement, the term “Divestiture of a Business
Segment” means the following:


(a)
When used with reference to the sale of stock or other securities of a Business
Segment that is or becomes a separate corporation, limited liability company,
partnership or other separate business entity, the sale, exchange, transfer,
distribution or other disposition of the ownership, either beneficially or of
record or both, by the Company or one of its subsidiaries to “Nonaffiliated
Persons” (as that term is defined in this Section below) of 100% of either (a)
the then-outstanding common stock (or the equivalent equity interests) of the
Business Segment or (b) the combined voting power of the then-outstanding voting
securities of the Business Segment entitled to vote generally in the election of
the board of directors or the equivalent governing body of the Business Segment;

(b)
When used with reference to the merger or consolidation of a Business Segment
that is or becomes a separate corporation, limited liability company,
partnership or other separate business entity, any such transaction that results
in Nonaffiliated Persons owning, either beneficially or of record or both, 100%
of either (a) the then-outstanding common stock (or the equivalent equity
interests) of the Business Segment or (b) the combined voting power of the
then-outstanding voting securities of the Business Segment entitled to vote
generally in the election of the board of directors or the equivalent governing
body of the Business Segment; or

(c)
When used with reference to the sale of the assets of the Business Segment, the
sale, exchange, transfer, liquidation, distribution or other disposition of all
or substantially all of the assets of the Business Segment necessary or required
to operate the Business Segment in the manner that the Business Segment had been
operated prior to the Divestiture Date.

For purposes of this Award Agreement, the term “Nonaffiliated Persons” shall
mean any persons or business entities which do not control, or which are not
controlled by or under common control with, the Company.


10.    Restrictions on Transfer. Unless determined otherwise by the Committee
pursuant to the terms of the Plan, these Options may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, these Options shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s legal representative.

3
NQSO US
2015 Plan

--------------------------------------------------------------------------------

    

11.    Recapitalization. In the event there is any change in the Company’s
Shares through the declaration of stock dividends or through recapitalization
resulting in stock split-ups or through merger, consolidation, exchange of
Shares, or otherwise, the Committee may, in its sole discretion, make such
adjustments to these Options that it deems necessary in order to prevent
dilution or enlargement of the Participant’s rights.
12.    Method of Exercise and Form of Payment. Options that have become
exercisable may be exercised by delivery of timely written notice to the Company
at its executive offices, addressed to the attention of the Company’s Corporate
Secretary. Such notice: (a) shall be signed by the Participant or his or her
legal representative; (b) shall specify the number of Options being exercised
and thus the number of full Shares then elected to be purchased with respect to
the Options; and (c) shall be accompanied by payment in full of the Exercise
Price of the Shares to be purchased (along with an amount equal to any federal,
state, local, and non-U.S. income and employment taxes required to be withheld)
and the Participant’s copy of this Award Agreement.
The Exercise Price shall be payable (i) in cash, check, cash equivalent and/or
shares of Common Stock valued at the Fair Market Value at the time the Option is
exercised (including, pursuant to procedures approved by the Committee, by means
of attestation of ownership of a sufficient number of shares of Common Stock in
lieu of actual delivery of such shares to the Company); or (ii) by such other
method as the Committee may permit in its sole discretion, including without
limitation: (A) in other property having a fair market value on the date of
exercise equal to the Exercise Price, (B) if there is a public market for the
shares of Common Stock at such time, by means of a broker-assisted “cashless
exercise” pursuant to which the Company is delivered a copy of irrevocable
instructions to a stockbroker to sell the shares of Common Stock otherwise
deliverable upon the exercise of the Option and to deliver promptly to the
Company an amount equal to the Exercise Price, or (C) by a “net exercise” method
whereby the Company withholds from the delivery of the shares of Common Stock
for which the Option was exercised that number of shares of Common Stock having
a Fair Market Value equal to the aggregate Exercise Price for the shares of
Common Stock for which the Option was exercised. Any fractional shares of Common
Stock shall be settled in cash.
The Company shall deliver to the Participant evidence of book entry Shares, or
upon the Participant’s request, Share certificates in an appropriate amount
based upon the number of shares purchased under the Option. The Company shall
maintain a record of all information pertaining to the Participant’s rights
under this Award Agreement, including the number of Shares for which the Options
are exercisable. If all of the Options granted pursuant to this Award Agreement
have been exercised, this Award Agreement shall be returned to the Company and
canceled.
13.    Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Award Agreement is to be paid in case of his or her
death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Corporate Secretary of the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.
Beneficiary Designation (name, address, and relationship):
____________________________
____________________________
____________________________


14.    Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to the Shares subject to this Award
Agreement until such time as the option exercise price has been paid, and the
Shares have been issued and delivered to him or her.

4
NQSO US
2015 Plan

--------------------------------------------------------------------------------

    

15.    Section 409A. This Award Agreement shall be construed consistent with the
intention that it be exempt from Section 409A of the Code (together with any
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof, “Section 409A”) as a stock right.
16.    Continuation of Employment. This Award Agreement shall not confer upon
the Participant any right to continuation of employment by the Company or its
subsidiaries, nor shall this Award Agreement interfere in any way with the
Company’s or its subsidiaries’ right to terminate the Participant’s employment
at any time.
17.    Entire Award; Modification. This Award Agreement and the Plan constitutes
the entire agreement between the parties with respect to the terms and supersede
all prior or written or oral negotiations, commitments, representations and
agreements with respect thereto. The terms and conditions set forth in this
Award Agreement may only be modified or amended in writing, signed by both
parties.
18.    Severability. In the event any one or more of the provisions of this
Award Agreement shall be held invalid, illegal or unenforceable in any respect
in any jurisdiction, such provision or provisions shall be automatically deemed
amended, but only to the extent necessary to render such provision or provisions
valid, legal and enforceable in such jurisdiction, and the validity, legality
and enforceability of the remaining provisions of this Award Agreement shall not
in any way be affected or impaired thereby.
19.    Miscellaneous
(a)
This Award Agreement and the rights of the Participant hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. The Committee shall have the right to impose such
restrictions on any Shares acquired pursuant to these Options, as it may deem
advisable, including, without limitation, restrictions under applicable federal
securities laws, under applicable federal and state tax law, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.

It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Award Agreement, all of which shall be
binding upon the Participant.
(b)
The Committee may terminate, amend, or modify the Plan; provided, however, that
no such termination, amendment, or modification of the Plan may in any material
way adversely affect the Participant’s vested rights under this Award Agreement,
without the written consent of the Participant.

(c)
The Company shall have the power and the right to deduct or withhold, or require
the Participant to remit to the Company, an amount sufficient to satisfy
federal, state, and local taxes (including the Participant’s FICA obligation),
domestic or foreign, required by law to be withheld with respect to any exercise
of the Participant’s rights under this Award Agreement.

The Participant may elect, subject to any procedural rules adopted by the
Committee, to satisfy the minimum statutory withholding requirement, in whole or
in part, by having the Company withhold Shares having an aggregate fair market
value on the date the tax is to be determined, equal to such minimum statutory
withholding tax.

5
NQSO US
2015 Plan

--------------------------------------------------------------------------------

    

(d)
The Participant agrees to take all steps necessary to comply with all applicable
provisions of federal and state securities and tax laws in exercising his or her
rights under this Award Agreement.

(e)
This Award Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(f)
All obligations of the Company under the Plan and this Award Agreement, with
respect to these Options, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

(g)
The Participant agrees to execute this Award Agreement and return it to the
address below within 45 days of receipt of this Award Agreement or forfeit the
awarded stock options.        

Federal Signal Corporation
1415 W. 22nd Street
Oak Brook, Illinois 60523
Attention: Corporate Secretary    


(h)
To the extent not preempted by federal law, this Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to principles of conflict of law.




























6
NQSO US
2015 Plan

--------------------------------------------------------------------------------

    

IN WITNESS WHEREOF, the parties have caused this Award Agreement to be executed
as of the Date of Grant.
Federal Signal Corporation
By:
___________________________________________
 
___________________________________________
 
___________________________________________
 
___________________________________________



ATTEST:
By:                     

Participant: _______________________________

7
NQSO US
2015 Plan